Citation Nr: 0310066	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a greater initial rating for residuals of 
a stress fracture of the left medial tibial plateau and left 
distal tibia, status post-left knee arthroscopic surgery, 
evaluated 10 percent prior to August 21, 2000, and 20 
percent, effective October 1, 2000.  

2.  Entitlement to a greater initial rating for residuals of 
stress fractures of the right medial tibial plateau, 
evaluated 10 percent disabling.  

3.  Entitlement to a greater initial rating for left shoulder 
tendonitis, evaluated 10 percent disabling.  

4.  Entitlement to a compensable rating for right shoulder 
tendonitis.  

5.  Entitlement to a compensable rating for residuals of a 
stress fracture of the right calcaneus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1999 to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

In November 2002, the Board undertook additional development 
on the claims itemized above, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2) because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the November 2002 development, the Board 
obtained the report of a VA examination, which was completed 
in April 2003.  This evidence has not been considered by the 
RO.  

Further, in May 2000, the RO received the veteran's notice of 
disagreement that referred generally to the ratings for the 
service-connected stress fractures.  A rating decision in 
March 2000 had assigned a single 10 percent rating for stress 
fractures of the right medial tibial plateau and the right 
calcaneus.  In her substantive appeal, received in September 
2000, the veteran specifically referenced the calcaneal 
stress fracture.  A rating decision in February 2001 assigned 
a separate noncompensable rating for the right calcaneal 
stress fracture residuals.  However, neither the August 2000 
statement of the case nor the February 2001 supplemental 
statement of the case addressed the criteria for a 
compensable rating for the calcaneal stress fracture.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board determines that a notice 
of disagreement has been received concerning issues that were 
addressed in a rating decision and no action has been taken 
in regard thereto, a Remand is required to direct that the 
veteran and his representative be furnished a statement of 
the case as to those issues.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, the RO should issue a statement of 
the case regarding the issue concerning entitlement to a 
compensable rating for residuals of a right calcaneal stress 
fracture.  

The Board also notes that a Report of Contact from the 
veteran's representative dated in May 2001 appears to attempt 
to withdraw the veteran's appeal of some issues.  But a 
statement by the representative in August 2001 discusses 
several appealed issues.  On Remand, the RO should clarify 
whether the veteran wishes to withdraw her appeal of any 
issues.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should clarify with the 
veteran whether or not she wishes to 
withdraw any appealed issues.  

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The RO should inform 
the veteran of the specific types of 
evidence that would help establish her 
claims and should indicate to her which 
evidence she is responsible for obtaining 
and which evidence VA will obtain for 
her.  

3.  The RO should then again consider the 
issues of entitlement to a greater 
initial rating for residuals of a stress 
fracture of the left medial tibial 
plateau and left distal tibia, status 
post-left knee arthroscopic surgery, 
evaluated 10 percent prior to August 21, 
2000, and 20 percent, effective October 
1, 2000; entitlement to a greater initial 
rating for residuals of stress fractures 
of the right medial tibial plateau, 
evaluated 10 percent disabling; 
entitlement to a greater initial rating 
for left shoulder tendonitis, evaluated 
10 percent disabling; and entitlement to 
a compensable rating for right shoulder 
tendonitis.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the February 2001 
supplemental statement of the case.  If 
any action taken remains adverse to the 
veteran, she and her accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to 
respond.  

4.  The RO should furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to a compensable 
rating for residuals of a stress fracture 
of the right calcaneus.  If she or her 
representative files a substantive appeal 
as to that issue, then the RO should 
certify that issue to the Board for 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


